                 Case 2:20-cv-01606-BJR Document 31 Filed 01/04/21 Page 1 of 6




 1                                                THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
     TATIANA WESTBROOK, an individual;
10   JAMES WESTBROOK, an individual; HALO
     BEAUTY PARTNERS, LLC, a Nevada Limited NO. 2:20-cv-01606-BJR
11   Liability Company,
12                                  Plaintiffs,
                                                       JOINT STATUS REPORT AND
13          v.                                         DISCOVERY PLAN
14   KATIE JOY PAULSON, an individual;
     WITHOUT A CRYSTAL BALL, LLC, a
15   Minnesota Limited Liability Company; and
     DOES 1 through 100, inclusive,
16
                                    Defendants.
17

18          The Parties conducted a Federal Rule of Civil Procedure 26(f) conference on December
19   18, 2020. Pursuant to Federal Rule of Civil Procedure 26(f) and Local Civil Rule 26(f), the
20   Parties submit this Joint Status Report and Discovery Plan.
21          1. Discovery Plan pursuant to FRCP 26(f)(3).
22                A. Initial disclosures
23          The Parties are filing a stipulation and proposed order to stay discovery, including the

24   requirement for exchange of initial disclosures, pending the Court’s decision on Defendants’

25   Motion to Dismiss. That Stipulation and Proposed Order will include an exception that will

26
     JOINT STATUS REPORT AND                           CARROLL, BIDDLE, & BILANKO, PLLC
     DISCOVERY PLAN - 1                                            1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                               Seattle, WA 98104
               Case 2:20-cv-01606-BJR Document 31 Filed 01/04/21 Page 2 of 6




 1   permit Plaintiffs to issue subpoenas for Lori Ann Barnhart’s social media and internet content as
 2   well as her communications with Defendants that they believe may be lost in the absence of such
 3   subpoenas. If Defendants’ Motion to Dismiss on the grounds of a lack of personal jurisdiction is
 4   denied, the Parties agree to exchange initial disclosures within 14 days after the Court’s denial of
 5   the motion.
 6              B. Subjects, timing, and potential phasing of discovery
 7          The Parties presently do not seek to conduct discovery in phases. The Parties anticipate
 8   discovery on the subjects related to the claims asserted by Plaintiffs in the Complaint as well as
 9   discovery related to any defenses raised by Defendants. The Parties propose that discovery be
10   completed 60 days before the trial date.
11              C. Electronically stored information (“ESI”)
12          The Parties have agreed to use the Model Protocol for the Discovery of ESI. The Court
13   also has signed a Stipulated Order (Dkt. no. 26) regarding the preservation of certain
14   electronically-stored information.
15              D. Privilege issues
16          The Parties agree that, pursuant to FRCP 26(b)(5)(A), any claims of applicable privilege
17   or protection will be made at the time of production and be accompanied by a privilege log that
18   includes the privilege asserted, the date and description of the document, and the name and title
19   of the author(s) and recipient(s).
20          The Parties also agree that, pursuant to FRCP 26(b)(5)(B), if information produced in
21   discovery is subject to a claim of privilege or of protection as trial-preparation material, the party
22   making the claim may notify any party that received the information of the claim and the basis
23   for it. After being notified, a party must promptly return, sequester, or destroy the specified
24   information and any copies it has; must not use or disclose the information until the claim is
25   resolved; must take reasonable steps to retrieve the information if the party disclosed it before
26
     JOINT STATUS REPORT AND                             CARROLL, BIDDLE, & BILANKO, PLLC
     DISCOVERY PLAN - 2                                             1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                                Seattle, WA 98104
                 Case 2:20-cv-01606-BJR Document 31 Filed 01/04/21 Page 3 of 6




 1   being notified; and may promptly present the information to the court under seal for a
 2   determination of the claim. The producing party must preserve the information until the claim is
 3   resolved.
 4                E. Limitations on discovery
 5          The Parties agree that the Federal Rules of Civil Procedure and Local Civil Rules provide
 6   sufficient limitations on discovery and no additional limitations are needed or requested. In
 7   addition, the Parties contemplate that significant additional time than permitted by the Federal
 8   Rules of Civil Procedure and Local Civil Rules will be necessary to depose Defendants in this
 9   matter due to the quantity and length of videos and other content created by Defendants that are
10   relevant to the claims and defenses in this case.
11                F. Need for any discovery related orders
12          The Parties anticipate the need for a discovery order expanding the time allowed for
13   Defendants’ depositions. As described above, the Parties have filed a stipulation and proposed
14   order for a stay of discovery pending the Court’s decision on Defendants’ Motion to Dismiss.
15   The Parties do not anticipate any need for additional discovery-related orders at this time.
16          2. The parties’ views, proposals, and agreements pursuant to LCR 26(f)(1)
17                A. Prompt case resolution
18          The Parties may file dispositive motions to eliminate or narrow the issues for trial.
19                B. Alternate dispute resolution
20          The Parties agree that mediation is an appropriate ADR method. The Parties further
21   agree to use best efforts to attempt ADR by 60 days before date of trial.
22                C. Related cases
23          There are no related cases.
24                D. Discovery management
25

26
     JOINT STATUS REPORT AND                             CARROLL, BIDDLE, & BILANKO, PLLC
     DISCOVERY PLAN - 3                                            1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                               Seattle, WA 98104
              Case 2:20-cv-01606-BJR Document 31 Filed 01/04/21 Page 4 of 6




 1          The Parties have agreed to work cooperatively in discovery to minimize discovery-
 2   related expenses where possible. The Court also has issued a Standing Order that sets forth the
 3   process for Parties to manage discovery disputes. The Parties have no other proposals for
 4   discovery management at this time.
 5              E. Anticipated discovery sought
 6          The Parties anticipate discovery related to the claims asserted by Plaintiffs in the
 7   Complaint and defenses raised by Defendants. See paragraph 1(B) above.
 8              F. Phasing motions
 9          The Parties do not propose any phasing of anticipated motions at this time.
10              G. Preliminary issues relating to the preservation of discoverable information
11          The Parties agree to take reasonable and proportional steps to preserve potentially
12   relevant information relating to the claims and defenses in this case. In addition, the Court has
13   signed a Stipulated Order (Dkt. no. 26) regarding the preservation of certain discoverable
14   information.
15              H. Privilege issues/procedures
16          Given the nature of the dispute, privilege issues may arise regarding whether attorney-
17   client and/or work product privileges apply to otherwise discoverable documents and
18   information. See paragraph 1(D) above for agreed-upon procedures for handling production of
19   privileged information.
20              I. Model Protocol for Discovery of ESI
21          At this time, the Parties do not propose any modifications to the Model Protocol for
22   Discovery of ESI. The Parties agree that they may, by written stipulation signed by all Parties,
23   make modifications if the need arises.
24              J. Alternatives to Model Protocol
25   The Parties have agreed to adhere to the Model Protocol and do not propose any alternatives.
26
     JOINT STATUS REPORT AND                          CARROLL, BIDDLE, & BILANKO, PLLC
     DISCOVERY PLAN - 4                                          1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                             Seattle, WA 98104
              Case 2:20-cv-01606-BJR Document 31 Filed 01/04/21 Page 5 of 6




 1   Dated: January 4, 2021
 2
     CARROLL, BIDDLE, & BILANKO, PLLC
 3

 4   By:   /s/Jeffrey E. Bilanko
           Jeffrey E. Bilanko, WSBA 38829
 5
           /s/Susan K. Kaplan
 6         Susan K. Kaplan, WSBA 40985
 7         Carroll, Biddle, & Bilanko, PLLC
           801 2nd Avenue, Suite 800
 8         Seattle, WA 98104
           Phone: (206) 489-5549
 9         Email: jbilanko@cbblegal.com
           Email: skaplan@cbblegal.com
10         Attorneys for Plaintiffs
11

12
     JACOBSON, RUSSELL, SALTZ, &
13   NASSIM & DE LA TORRE LLP

14
     By:    /s/ Michael J. Saltz
15          Michael J. Saltz

16          /s/ Elana R. Levine
            Elana R. Levine
17
            JACOBSON, RUSSELL, SALTZ, &
18          NASSIM & DE LA TORRE LLP
            1880 Century Park East, Suite 900
19          Los Angeles, CA 90067
            Telephone: (310) 446-9900
20          Facsimile: (310) 446-9909
            Email: msaltz@jrsnd.com
21          Email: lani@jrsnd.com
            Attorneys for Plaintiffs
22          Admitted pro hac vice

23
     GORDON TILDEN THOMAS &
24   CORDELL LLP

25   By:    /s/ Michael P. Brown
            Michael P. Brown
26
     JOINT STATUS REPORT AND                    CARROLL, BIDDLE, & BILANKO, PLLC
     DISCOVERY PLAN - 5                                1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                   Seattle, WA 98104
              Case 2:20-cv-01606-BJR Document 31 Filed 01/04/21 Page 6 of 6




            GORDON TILDEN THOMAS &
 1          CORDELL LLP
            600 University St., Suite 2915
 2          Seattle, WA 98101
            Tel: (206) 467-6477
 3
            Email: mbrown@gordontilden.com
 4          Attorneys for Defendants

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
     JOINT STATUS REPORT AND                 CARROLL, BIDDLE, & BILANKO, PLLC
     DISCOVERY PLAN - 6                              1000 2nd Avenue, Suite 3100
     (2:20-CV-01606-BJR)                                 Seattle, WA 98104
